DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Notice to Applicant

1.	Claims 1, 5, 7, and 14 have been amended. Claims 4, 6, 8, and 15 have been canceled.  Now, claims 1-3, 5, 7, and 9-14 remain pending and allowed.

Claim Rejections - 35 USC § 112

2.	The 35 U.S.C. 112 rejection of claim 15 is hereby withdrawn pursuant to the amendments filed on June 15, 2021

Claim Rejections - 35 USC § 101

3.	The 35 U.S.C. 101 rejection of claims 1-15 are hereby withdrawn pursuant to the Examiner’s Amendment below.  Applicant’s invention is particularly directed to a practical application for providing a recommended dose of the short acting insulin medicament to achieve a target fasting glucose level in the subject by using glucose measurements from a portion of the plurality of glucose measurements determined by the glucose sensors.  

Claim Rejections - 35 USC § 103

4.	The 35 U.S.C. 103 rejection of claims 1-15 are hereby withdrawn pursuant to the amendments filed on June 15, 2021.  None of the cited references suggest the specific steps defined in the present invention which culminate in providing a recommended dose of the short acting insulin medicament to achieve a target fasting glucose level in the subject.




Examiner’s Amendment

5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Wesley Nicolas, Reg. No. 56,129 on September 9, 2021.


Claim 1:
A device for estimating parameters in an insulin medicament regimen for a subject that includes both a short acting insulin medicament regimen and a long acting insulin medicament regimen, and wherein the device comprises one or more processors and a memory, the memory storing instructions that, when executed by the one or more processors, perform a method of:
A)    obtaining:
	A. 1) a first data set, the first data set comprising a plurality of glucose measurements of the subject taken over a first period of time received autonomously originating from one or more glucose sensors attached to a subject on an ongoing basis and, for each respective glucose measurement in the plurality of glucose measurements, a timestamp representing when the respective measurement was made;

	B)    determining one or more insulin sensitivity change estimates by:
	B.    1) making an estimate of a basal insulin sensitivity change between a basal insulin sensitivity estimate (                        
                            
                                
                                    I
                                    S
                                    F
                                
                                
                                    b
                                    a
                                    s
                                    i
                                    l
                                    ,
                                    i
                                    ,
                                    t
                                
                            
                            )
                        
                     for the subject related to the occurrence of a first basal insulin related event undertaken by the subject within the first period of time, when the first basal insulin related event is deemed qualified, and a basal insulin sensitivity estimate (                        
                            
                                
                                    I
                                    S
                                    F
                                
                                
                                    b
                                    a
                                    s
                                    i
                                    l
                                    ,
                                    i
                                    -
                                    p
                                    ,
                                    t
                                
                            
                            )
                        
                     of the subject related to the occurrence of a qualified basal insulin related event occurring before the first basal insulin related event, wherein the occurrence of the basal insulin related events are identified in the first data set, the estimating using:
	(i)    the basal insulin sensitivity estimate (                        
                            
                                
                                    I
                                    S
                                    F
                                
                                
                                    b
                                    a
                                    s
                                    i
                                    l
                                    ,
                                    i
                                    -
                                    p
                                    ,
                                    t
                                
                            
                            )
                        
                     of the subject related to the occurrence of the qualified basal insulin related event occurring before the first basal insulin related events

	(iii)    glucose measurements from the first data set contemporaneous with the occurrence of the qualified basal insulin related event occurring before the first qualified basal insulin related event,
	(iv)    an insulin medicament injection event from the second data set corresponding to the first qualified basal insulin related event, wherein the injection has been applied according to the long acting insulin medicament regimen, and
	(v)    an insulin medicament injection event from the second data set corresponding to the qualified basal insulin related event occurring before the first qualified basal insulin related event, wherein the injection has been applied according to the long acting insulin medicament regimen; and/or
	B.2) making an estimate of a bolus insulin sensitivity change between a bolus insulin sensitivity estimate (                        
                            
                                
                                    I
                                    S
                                    F
                                
                                
                                    b
                                    o
                                    l
                                    u
                                    s
                                    ,
                                    i
                                    ,
                                     
                                    t
                                
                            
                            )
                        
                     for the subject relating to the occurrence of a correction bolus with a short acting insulin medicament within the first period of time and a bolus insulin sensitivity estimate (                        
                            
                                
                                    I
                                    S
                                    F
                                
                                
                                    b
                                    o
                                    l
                                    u
                                    s
                                    ,
                                    i
                                    -
                                    p
                                    ,
                                    t
                                
                            
                            )
                        
                     of the subject related to the occurrence of a prior correction bolus with the short acting insulin medicament, wherein the occurrence of the correction bolus and the occurrence of the prior correction bolus are identified in the first data set, the estimating using:
	(i)    glucose measurements from the first data set contemporaneous with the occurrence of the correction bolus with a short acting medicament,
	(ii)    the bolus insulin sensitivity estimate (                        
                            
                                
                                    I
                                    S
                                    F
                                
                                
                                    b
                                    o
                                    l
                                    u
                                    s
                                    ,
                                    i
                                    -
                                    p
                                    ,
                                    t
                                
                            
                            )
                        
                     of the subject related to the occurrence of a prior correction bolus with the short acting insulin medicament, and

	C)    estimating the bolus insulin sensitivity estimate (                        
                            
                                
                                    I
                                    S
                                    F
                                
                                
                                    b
                                    o
                                    l
                                    u
                                    s
                                    ,
                                    i
                                    ,
                                     
                                    t
                                
                            
                            )
                        
                     as a function of the estimated basal insulin sensitivity change, in response to making an estimate of the basal insulin sensitivity change in B.l); and/or
D)    estimating the basal insulin sensitivity estimate (                        
                            
                                
                                    I
                                    S
                                    F
                                
                                
                                    b
                                    a
                                    s
                                    i
                                    l
                                    ,
                                    i
                                    ,
                                    t
                                
                            
                            )
                        
                     as a function of the estimated bolus insulin sensitivity change, in response to making an estimate of the bolus insulin sensitivity change in B.2), 
E) estimating a basal insulin sensitivity factor curve (ISFbasal) as a function of the estimated basal insulin change, in response to estimating the basal insulin sensitivity change in B.1) and/or in response to estimating the basal insulin sensitivity estimate in D),;
F) estimating a bolus insulin sensitivity factor curve (ISFbolus,i) as a function of (i) the estimated bolus insulin sensitivity change, in response to estimating the bolus insulin sensitivity change in B2) and/or in response to estimating the bolus insulin sensitivity in C),;
 	G) updating: (i) the bolus insulin sensitivity curve (ISFbolus) as a function of the estimated bolus insulin sensitivity factor curve (ISFbolus,i) of F) and prior estimated bolus insulin sensitivity factor curves for the subject, and
	(ii) updating the basal insulin sensitivity curve (ISFbasal) as a function of the estimated basal insulin sensitivity factor curve (ISFbasal.i) of E) and prior estimated basal insulin sensitivity factor curves for the subject; and
bolus) or the updated basal insulin sensitivity curve (ISFbasal), 
	wherein the insulin sensitivity estimates are parameters in the insulin medicament regimen.

Claim 14:
	A method for estimating parameters in an insulin medicament dosage regimen for a subject that includes both a short acting insulin medicament regimen and a long acting insulin medicament regimen, the method comprising:
A)    obtaining:
	A. 1) a first data set, the first data set comprising a plurality of glucose measurements of the subject taken over a first period of time received autonomously originating from one or more glucose sensors attached to a subject on an ongoing basis and, for each respective glucose measurement in the plurality of glucose measurements, a timestamp representing when the respective measurement was made;
	A. 2) a second data set from one or more insulin pens used by the subject to apply the insulin medicament dosage regimen, the second data set comprises a plurality of insulin medicament records, each insulin medicament record in the plurality of medicament records comprises: (i) a respective insulin medicament injection event including an amount of insulin medicament injected into the subject using a 
	B)    determining one or more insulin sensitivity change estimates by:
	B.    1) making an estimate of a basal insulin sensitivity change between a basal insulin sensitivity estimate (                        
                            
                                
                                    I
                                    S
                                    F
                                
                                
                                    b
                                    a
                                    s
                                    i
                                    l
                                    ,
                                    i
                                    ,
                                    t
                                
                            
                            )
                        
                     for the subject related to the occurrence of a first basal insulin related event undertaken by the subject within the first period of time, when the first basal insulin related event is deemed qualified, and a basal insulin sensitivity estimate (                        
                            
                                
                                    I
                                    S
                                    F
                                
                                
                                    b
                                    a
                                    s
                                    i
                                    l
                                    ,
                                    i
                                    -
                                    p
                                    ,
                                    t
                                
                            
                            )
                        
                     of the subject related to the occurrence of a qualified basal insulin related event occurring before the first basal insulin related event, wherein the occurrence of the basal insulin related events are identified in the first data set, the estimating using:
	(i)    the basal insulin sensitivity estimate (                        
                            
                                
                                    I
                                    S
                                    F
                                
                                
                                    b
                                    a
                                    s
                                    i
                                    l
                                    ,
                                    i
                                    -
                                    p
                                    ,
                                    t
                                
                            
                            )
                        
                     of the subject related to the occurrence of the qualified basal insulin related event occurring before the first basal insulin related events
	(ii)    glucose measurements from the first data set contemporaneous with the occurrence of the first qualified basal insulin related event,
	(iii)    glucose measurements from the first data set contemporaneous with the occurrence of the qualified basal insulin related event occurring before the first qualified basal insulin related event,

	(v)    an insulin medicament injection event from the second data set corresponding to the qualified basal insulin related event occurring before the first qualified basal insulin related event, wherein the injection has been applied according to the long acting insulin medicament regimen; and/or
	B.2) making an estimate of a bolus insulin sensitivity change between a bolus insulin sensitivity estimate (                        
                            
                                
                                    I
                                    S
                                    F
                                
                                
                                    b
                                    o
                                    l
                                    u
                                    s
                                    ,
                                    i
                                    ,
                                     
                                    t
                                
                            
                            )
                        
                     for the subject relating to the occurrence of a correction bolus with a short acting insulin medicament within the first period of time and a bolus insulin sensitivity estimate (                        
                            
                                
                                    I
                                    S
                                    F
                                
                                
                                    b
                                    o
                                    l
                                    u
                                    s
                                    ,
                                    i
                                    -
                                    p
                                    ,
                                    t
                                
                            
                            )
                        
                     of the subject related to the occurrence of a prior correction bolus with the short acting insulin medicament, wherein the occurrence of the correction bolus and the occurrence of the prior correction bolus are identified in the first data set, the estimating using:
	(i)    glucose measurements from the first data set contemporaneous with the occurrence of the correction bolus with a short acting medicament,
	(ii)    the bolus insulin sensitivity estimate (                        
                            
                                
                                    I
                                    S
                                    F
                                
                                
                                    b
                                    o
                                    l
                                    u
                                    s
                                    ,
                                    i
                                    -
                                    p
                                    ,
                                    t
                                
                            
                            )
                        
                     of the subject related to the occurrence of a prior correction bolus with the short acting insulin medicament, and
	(iii)    an insulin medicament injection event from the second data set corresponding to the occurrence of the correction bolus and applied according to the short acting insulin medicament regimen; and
                        
                            
                                
                                    I
                                    S
                                    F
                                
                                
                                    b
                                    o
                                    l
                                    u
                                    s
                                    ,
                                    i
                                    ,
                                     
                                    t
                                
                            
                            )
                        
                     as a function of the estimated basal insulin sensitivity change, in response to making an estimate of the basal insulin sensitivity change in B.l); and/or
D)    estimating the basal insulin sensitivity estimate (                        
                            
                                
                                    I
                                    S
                                    F
                                
                                
                                    b
                                    a
                                    s
                                    i
                                    l
                                    ,
                                    i
                                    ,
                                    t
                                
                            
                            )
                        
                     as a function of the estimated bolus insulin sensitivity change, in response to making an estimate of the bolus insulin sensitivity change in B.2), 
E) estimating a basal insulin sensitivity factor curve (ISFbasal) as a function of the estimated basal insulin change, in response to estimating the basal insulin sensitivity change in B.1) and/or in response to estimating the basal insulin sensitivity estimate in D),;
F) estimating a bolus insulin sensitivity factor curve (ISFbolus,i) as a function of (i) the estimated bolus insulin sensitivity change, in response to estimating the bolus insulin sensitivity change in B2) and/or in response to estimating the bolus insulin sensitivity in C),;
 	G) updating: (i) the bolus insulin sensitivity curve (ISFbolus) as a function of the estimated bolus insulin sensitivity factor curve (ISFbolus,i) of F) and prior estimated bolus insulin sensitivity factor curves for the subject, and
	(ii) updating the basal insulin sensitivity curve (ISFbasal) as a function of the estimated basal insulin sensitivity factor curve (ISFbasal.i) of E) and prior estimated basal insulin sensitivity factor curves for the subject; and
	H) providing a recommended dose of the short acting insulin medicament to achieve a target fasting glucose level in the subject by using glucose measurements bolus) or the updated basal insulin sensitivity curve (ISFbasal), 
	wherein the insulin sensitivity estimates are parameters in the insulin medicament regimen.

Reasons for Allowance
6.	Applicant’s arguments, see Remarks, filed June 15, 2021, with respect to the 35 U.S.C. 101 and 35 U.S.C. 103 rejections of claims 1-15 have been fully considered and are persuasive.  

The following is an examiner’s statement of reasons for allowance:
The following limitations of claim 1,
	E) estimating a basal insulin sensitivity factor curve (ISFbasal) as a function of the estimated basal insulin change, in response to estimating the basal insulin sensitivity change in B.1) and/or in response to estimating the basal insulin sensitivity estimate in D),;
F) estimating a bolus insulin sensitivity factor curve (ISFbolus,i) as a function of (i) the estimated bolus insulin sensitivity change, in response to estimating the bolus insulin sensitivity change in B2) and/or in response to estimating the bolus insulin sensitivity in C),;
 	G) updating: (i) the bolus insulin sensitivity curve (ISFbolus) as a function of the estimated bolus insulin sensitivity factor curve (ISFbolus,i) of F) and prior estimated bolus insulin sensitivity factor curves for the subject, and
	(ii) updating the basal insulin sensitivity curve (ISFbasal) as a function of the estimated basal insulin sensitivity factor curve (ISFbasal.i) of E) and prior estimated basal insulin sensitivity factor curves for the subject; and
	H) providing a recommended dose of the short acting insulin medicament to achieve a target fasting glucose level in the subject by using glucose measurements from a portion of the plurality of glucose measurements and the updated bolus insulin sensitivity curve (ISFbolus) or the updated basal insulin sensitivity curve (ISFbasal).
The features defined above are neither taught nor suggested, singularly or in combination, by the prior art of record.  The closest prior art of record, Ruchti et al. (U.S. Patent Pre-Grant Publication No. 2013/0165901) discloses insulin therapy for a patient. At least one of a short-acting subcutaneous insulin dosage recommendation, a correction subcutaneous insulin dosage recommendation, an intravenous insulin dosage recommendation, a recommended amount of carbohydrates to be administered to the patient, or combinations thereof, can be determined. In addition, information indicating a confirmation of a nutrition intake for the patient, and a long-acting insulin-on-board for the patient can be received, and based on this information, a required long-acting subcutaneous or intravenous insulin dosage for the patient can be determined. The short-acting subcutaneous or intravenous insulin dosage recommendation can be adjusted based, at least in part, on a difference between the long-acting insulin-on-board and the required long-acting subcutaneous or intravenous insulin dosage.  Agrawal et al. (U.S. Patent Pre-Grant Publication No. 2013/0338629) discloses that the device communications layer receives sensor data for a user of an insulin infusion device, wherein the sensor data indicates blood glucose levels of the user for a specified period of time, and over a plurality of days. The processor device analyzes the received sensor data to detect an event occurrence indicative of a correctable basal rate setting of the insulin infusion device. The reporting layer generates a report containing a graphical representation of the received sensor data and a Brauker, et al. (U.S. Patent Pre-Grant Publication No. 2005/0203360) discloses estimating analyte data from a continuous analyte sensor, including receiving a data stream, selecting one of a plurality of algorithms, and employing the selected algorithm to estimate analyte values. Additional data processing includes evaluating the selected estimative algorithms, analyzing a variation of the estimated analyte values based on statistical, clinical, or physiological parameters, comparing the estimated analyte values with corresponding measure analyte values, and providing output to a user. Estimation can be used to compensate for time lag, match sensor data with corresponding reference data, warn of upcoming clinical risk, replace erroneous sensor data signals, and provide more timely analyte information encourage proactive behavior and preempt clinical risk.
 
  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A.	Bao, et al., “Improving the Estimation of Mealtime Insulin Dose in Adults with Type 1 Diabetes”, Diabetes Care, Oct. 2011, Volume 34, pages 2146-2151;
B.	Diabetes management system (US 6544212 B2) discloses A system is provided that enables glycemic control for a subject. The system includes an insulin delivery unit, a glucose sensor, and a control unit. The control unit includes a processor unit that receives glucose value readings from the glucose sensor, executes an algorithm that predicts a glucose value at a predetermined time in the future, compares that predicted glucose value to a pre-determined glucose value range, and determines a corrective amount of insulin to be administered when the predictive glucose value lies outside of the predetermined glucose value range. The control unit also includes a communication unit that transmits the corrective amount to the delivery unit;
C.	METHODS FOR MODELING INSULIN THERAPY REQUIREMENTS (US 20110098548 A1) discloses Various methods for improving the use of model based prediction of future blood glucose control in a patient having diabetes are described. A system for processing diabetes related information, including glucose information, for accurately predicting future glucose levels as a function of glucose data, carbohydrate intake, insulin delivery history and exercise history and then providing recommendations related to the predicted future glucose levels, is also described. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is 571-270-1362.  The examiner can normally be reached on Monday-Friday 8:30-5.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you 

/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624